DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I: Claims 16, 17, 18, and 19, having tapering u-shape rails, not shown any figures. Classified in H05B6/6408.cpc. 

Group II: Claims 16, 17, 20 and 21, having tapering of shielding as shown in figures 2a-c, (not shown on tapering rails as disclosed in Group I). Classified in H05B6/6408.cpc. 

Group III: Claims 16, 17, 22, 23 and 24, having contacting elements 8 in rail as shown in figures 3a-c. Classified in H05B6/6408.cpc.

Group IV: Claims 16, 25, 26, 27 and 28, having springs and contacting elements 17 as shown in figures 4a-c. Classified in H05B6/6408.cpc.

Group V: Claims 16, 25 and 29, having rectangular single piece shield as shown in figures 5a-c. Classified in H05B6/6408.cpc.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  
Claim 16 is generic to groups I, II, III, IV, V.
Claim 17 is generic to Groups I, II, III.
Claim 25 is generic to Groups IV, V.
Claim 30 is generic to Groups I, II, III, IV, V

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I, II, III, IV and V are related to shielding and rails in a microwave system. However the core structures and shape of the shielding and rail components are uniquely exclusive as shown in relating figures 2 to 5 of corresponding groups II-V (Group I not shown however disclosed of unique structure having tapered rails), wherein the inventions of said groups do not provide function together in combination nor are they further extrapolations of a base feature except where generic claims are disclosed. Group I is drawn to an invention of tapering of U-shaped rails, Group II is drawn to an invention of tapering shielding, Group III is drawn to a pin like contact element attaching shielding component to an additional rail component, Group IV is drawn to contacting element with spring like device holding shielding to rail, Group V is drawn to a singular piece shielding have rectangular shape and therefore lack unity of invention because the groups do not share the same or corresponding technical feature, while however the independent generic claim is unique to all species groups of claims, the independent claim is merely inclusive of a support or “pull-out guide” with attaching shield for use in a microwave which is well known in the art as classified in H05B6/6408.CPC. -“Supports or covers specially adapted for use in microwave heating apparatus”.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Spencer H. Kirkwood/Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761